Citation Nr: 1824097	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  05-18 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

M. Riley, Counsel

INTRODUCTION

The Veteran served on active duty from July 1949 to June 1958.  This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2004 and April 2005 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) at the RO in May 2007.  The Veteran also testified before a hearing officer at the RO in February 2006.  Transcripts of both hearings are of record.

This case was previously before the Board in August 2011.  At that time, the Board recognized a claim for entitlement to TDIU was reasonably raised by the record in accordance with Rice v Shinseki, 22 Vet App 447 (2009).  The claim for TDIU was remanded for additional development and has now returned to the Board.


FINDING OF FACT

The Veteran's service-connected disabilities preclude him from performing gainful employment for which his education and occupational experience otherwise qualify him.


CONCLUSION OF LAW

The criteria for an award of a TDIU are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).






REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is unemployable due to his service-connected disabilities, specifically posttraumatic stress disorder (PTSD), residuals of a fracture to the right tibia and fibula with arthritis of the right ankle, and spondylosis of the lumbar spine.  VA will grant a TDIU when the evidence shows that the Veteran is precluded by reason of his service-connected disabilities from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The Veteran meets the schedular criteria for an award of TDIU as he is in receipt of a 70 percent disability evaluation for PTSD and a combined disability evaluation of 80 percent.  38 C.F.R. § 4.16(a) (providing that the schedular criteria are met if there are two or more service-connected disabilities with one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more); 38 C.F.R. § 4.25, Table I (Combined Ratings Table).  

After review of the evidence, the Board resolves any doubt in the Veteran's favor and finds that he is unemployable due to service-connected disabilities.  The record establishes that the Veteran was last employed in September 2009 when he worked fulltime as a greeter in the automotive division of a local Walmart store.  Information received from Walmart in November 2016 documents that the Veteran was involuntarily terminated from this position in September 2009.  The Veteran reported during a November 2009 VA mental health visit that he was fired due to making multiple requests for medical leave.  Additional information received from the Veteran in September 2013 and May 2015 shows that he completed high school, but has no other relevant training or education.  Other treatment records and examination reports show that the Veteran's past work history is limited to positions such as a mechanic, security personnel, and mobile home setup.  This evidence indicates that the Veteran has a narrow educational and work history with little experience in clerical or sedentary positions, other than accommodations made for his motorized wheelchair by Walmart.
The medical evidence also establishes that the Veteran's physical limitations due to service-connected disabilities have rendered him unemployable for work consistent with his education and work experience.  His service-connected PTSD manifests deficiencies in all areas of life with impaired insight and judgment, and a March 2015 VA examination demonstrated problems with memory associated with PTSD and dementia, as well as severe social and occupational impairment.  The Veteran also has severe physical functional impairment associated with his service-connected right lower extremity and low back disabilities.  Upon VA examinations in March 2005, December 2007, and February 2015, the Veteran was not able to ambulate more than a few steps or stand for more than 5 minutes.  The December 2007 VA examiner also found that the Veteran's right ankle was ankylosed due to severe residual arthritis associated with his service-connected right tibia fracture.  The Veteran has utilized a power wheelchair for all ambulation throughout the claims period and manifests constant right leg and low back pain with swelling in the extremities. 

Although the Veteran has some serious nonservice-connected disabilities such as diabetes and a history of colon cancer, based on the severity of the impairment associated with his service-connected conditions and his limited education and work experience, the Board finds that the evidence is at least in equipoise regarding the question of unemployability.  The Board will therefore resolve reasonable doubt in favor of the Veteran and grant the claim.  See 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to TDIU is granted.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


